SCUALLER, J.,
dissenting. Because I conclude that a warrant was not required to test the charred wood flooring samples that were lawfully seized at the scene of the fire during the course of the cause and origin investigation, I respectfully dissent. My analysis differs from the majority opinion in two basic respects. First, I believe that the trial court’s finding that the investigation of the cause and origin of the fire was completed on the day of the fire was clearly erroneous. Second, I disagree that the defendant’s subjective expectation of privacy was one that citizens of Connecticut would consider reasonable.
I
The majority determines that the trial court properly found that the investigation was completed on the day of the fire. The majority bases its determination on the testimony of Joel Skilton, fire marshal of the town of Morris. Although Skilton did testify at the suppression hearing that he believed the cause and origin investigation was completed sometime before the investigators left the defendant’s home on the day of the fire, Detective Julio Fernandez, Jr., investigator with the state fire marshals’ office, testified to the contrary. In his testimony, Fernandez stated that the cause of the fire *373in this case absolutely depended on an entire examination of the fire scene plus subsequent laboratory analysis. He testified that his duty as state fire marshal to investigate the cause and origin of fires consists of two inquiries—one is cause and the other is origin—and that in this case, although he believed that he had accurately determined the origin of the fire, he could not accurately determine the cause of the fire until the laboratory analysis on the flooring samples was completed. The trial court, therefore, should have credited Fernandez’ testimony in light of the fact that Skilton called Fernandez to the scene to supervise the investigation. See General Statutes § 29-302 (state fire marshal may supervise and direct fire investigation conducted by local fire marshal). Simply because Skilton’s duties as local fire marshal may have been concluded when he left the scene, Fernandez’ duty to investigate thoroughly the cause and origin of the fire was not complete and, according to his testimony, would not be so until he was able to evaluate the laboratory analysis of the flooring samples.
Additionally, § 29-302 mandates that the local fire marshal and General Statutes § 29-310 mandates that the state fire marshal “thoroughly investigate the cause ... of all fires ... to which his attention has been called . . . .’’In this case, a vital part of the fire marshal’s thorough investigation was the testing of the charred wood flooring samples to determine whether an accelerant had been used. Accordingly, it was improper for the trial court to conclude that the cause and origin investigation specifically authorized by § § 29-302 and 29-310 was completed on the day of the fire.
II
The majority further determines that the defendant’s subjective expectation of privacy with respect to his *374charred living room floor was one that the citizens of our state would consider reasonable. I disagree.1
There is no doubt that “[t]he sanctity of the home has a well established place in our jurisprudence”; State v. Geisler, 222 Conn. 672, 687, 610 A.2d 1225 (1992); and that warrantless searches and seizures inside a home are presumptively unreasonable. Id., 681, citing Payton v. New York, 445 U.S. 573, 585, 100 S. Ct. 1371, 63 L. Ed. 2d 639 (1980). In fire investigation cases, however, our legislature has expressly authorized state officials to conduct a warrantless search in a house where a fire has occurred and to seize any such materials that may be useful in determining the cause and origin of the fire. See General Statutes § 29-311. Moreover, our legislature has clearly authorized and directed the state fire marshal to “thoroughly investigate the cause, circumstance and origin of all fires ... to which his attention has been called . . . .” General Statutes § 29-310; see also General Statutes § 29-302. It would be incongruous, therefore, to conclude that the legislature authorized, within the course of a cause and origin fire investigation, a seizure of investigative materials but failed to provide for the completion of the investigation by allowing the testing of those materials. If that were the case, fire officials would be required to establish probable cause for a search warrant, without access to the crucial test results, in order to gain access to the materials seized for testing. Clearly, the investigation authorized in §§ 29-302,29-310 and 29-311 contemplated both the seizure and testing of those materials without the need for additional authorization, the original thorough investigation and seizure already having been authorized.
*375Furthermore, the fire investigation statutes have as their compelling purpose the protection of human life and safety of the public.2 This legislative expression points to the conclusion that citizens of our society would not consider reasonable an expectation of privacy in the lawfully seized charred wood flooring samples when weighed against the public interest in the protection of human life and safety served by the statutory requirement of a thorough cause and origin investigation. Although “[o]ur constitutional preference for warrants is overcome only in specific and limited circumstances”; State v. Miller, 227 Conn. 363, 383, 630 A.2d 1315 (1993); in this case, where the legislature has expressed an overriding public policy interest and where practicalities demand it, the state officials should not be required to obtain a warrant in order to test the charred wood flooring samples as part of their cause and origin investigation.
The majority relies heavily on State v. Joyce, 229 Conn. 10, 639 A.2d 1007 (1994), for the proposition that our state constitution requires an additional warrant to test the validly seized material. I believe, however, that Joyce is distinguishable from this case. First, Joyce involved the limited community caretaking function as opposed to the thorough investigation for reasons of public safety and preservation of human life. Second, the seizure of personal articles of clothing in Joyce did not involve the element of plain smell or plain view.3 *376Id., 22 n.14. Third, nothing in the Joyce majority opinion suggests that the holding would extend to this situation in which the seizure was authorized and directed by arson statutes specifying an overriding policy concern for public safety.
Finally, I note that a persuasive decision of the Rhode Island Supreme Court crystallizes this analysis. State v. Moretti, 521 A.2d 1003 (R.I. 1987), is a decision of the Rhode Island Supreme Court involving remarkably similar factual circumstances. In Moretti, a fire inspector seized samples of flooring and furniture in the course of his cause and origin investigation. The defendant challenged the subsequent testing, which occurred in “due course.” Id., 1005. The Rhode Island Supreme Court, referring to Michigan v. Tyler, 436 U.S. 499, 98 S. Ct. 1942, 56 L. Ed. 2d 486 (1978), recognized the valid warrantless seizure of evidence while inspecting the premises in the course of determining the cause of a fire, and concluded: “No principle of constitutional law requires any law enforcement official to obtain a warrant prior to testing any item seized during a valid search. To hold otherwise in this case would be effectively to neutralize the power of the governmental fire inspector, who is expected by his or her employer to determine the cause and origin of fires occurring within the inspector’s area of responsibility and to prevent them in the future.” State v. Moretti, supra, 1009. This reasoning is fully applicable to this case.
For the foregoing reasons, I respectfully dissent.

 For purposes of this opinion, I accept the conclusion that the testing at the state laboratory constituted a search and that the defendant manifested a subjective expectation of privacy with respect to his charred living room floor.


 Statutes may, in some circumstances, help to define the contours of constitutional rights. See State v. Joyner, 225 Conn. 450, 468, 625 A.2d 791 (1993); State v. Lamme, 216 Conn. 172, 180-81, 579 A.2d 484 (1990).


 Here, the state’s chemist testified 1hat he smelled gasoline when he opened the can containing one of the pieces of the charred wood. In State v. Joyce, supra, 229 Conn. 22, the court made note of the fact that there was no evidence that the defendant’s clothing emitted “any odor detectable by the human sense of smell.” Since this would be analogous to a plain view discovery, it may be unreasonable for a person to have an expectation that such a fact would be private. State v. Wilson-Bey, 21 Conn. App. 162, 166-67, 572 A.2d 372 (1990), this court cited with approval a United States *376Supreme Court case in which a fire investigation turned up equipment that later was identified as drug manufacturing equipment. In that case, all the items were seized during the overhaul procedure as part of the cause and origin investigation, and all of the items were in plain view of the investigators. “Once the investigators were legitimately inspecting the refrigerator, the evidence they found therein was in plain view.” Id., 167.